Citation Nr: 0202500	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  02-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois.


THE ISSUE

Entitlement to service connection for a stomach disorder as 
secondary to service-connected low back pain, arthritis of 
the knees and right hip pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983, and from November 1983 to June 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for a 
stomach condition as secondary to the service-connected 
disabilities of low back pain, bilateral knee arthritis, and 
right hip pain.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this claim has been obtained.

2.  Service connection is in effect for right hip pain, 
arthritis of the right knee, arthritis of the left knee and 
mechanical low back pain, rated 10 percent each. 

3.  The veteran is not shown to have a current stomach 
disorder which is the result of, or aggravated by, his 
service-connected disabilities.


CONCLUSION OF LAW

The veteran's stomach condition is not proximately due to or 
the result of his service connected disabilities.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The Board finds that 
although this law was enacted during the pendency of this 
appeal and was not considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements under the new laws and regulations have been 
met, as described below.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the veteran). 

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  The Board finds that 
the August 2001 rating decision and November 2001 Statement 
of the Case specifically satisfy the requirements of 38 
U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the evidence necessary to substantiate 
his secondary service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA medical 
records, private medical records and several lay statements 
are associated with the veteran's claims file.  The Board 
notes that the RO has made numerous unsuccessful attempts to 
obtain the veteran's service medical records.  However, as 
the veteran's claim is for a stomach condition secondary to 
service connected disabilities, the Board believes that the 
service medical records would not be probative in the 
adjudication of this claim.  The veteran has not claimed that 
his stomach disorder is directly related to service, and as 
such, the Board will limit this decision to principles of 
secondary service connection.  The veteran has not identified 
and the Board is not aware of any relevant evidence that 
should be obtained in this case.  

The veteran was afforded a VA examination in January 2001, 
which contains a medical opinion directly addressing the 
issue on appeal.  The Board notes that in a January 2002 
statement from the veteran's representative, he maintains 
that the veteran should have been examined by a specialist.  
He also cites some laws and regulations regarding inadequate 
examinations, although he does not provide any specific 
reasons as to why the January 2001 examination was 
inadequate.  The Board has reviewed the January 2001 
examination report, which contains a thorough recitation of 
the veteran's medical history, current complaints, and 
current clinical findings, and the Board finds that the 
examination is adequate for adjudicating this appeal.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA. 
Accordingly, the Board concludes that the veteran's appeal is 
ready for disposition.

This appeal arises out of the veteran's claim for service 
connection for a stomach condition secondary to his service-
connected disabilities.  The Board observes that in September 
2000, service connection was granted to the veteran for low 
back pain, bilateral knee arthritis, and for right hip pain, 
with an evaluation of 10 percent for each disability (10 
percent for each knee) effective September 1998.  The veteran 
essentially maintains that his stomach condition is due to or 
the result of the medication he takes to alleviate pain from 
his service-connected disabilities.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or the result of a service connected 
disorder.  Allen v. Brown, 7 Vet App. 439, 448 (1995). 

Several statements submitted in February 2000, by friends and 
family of the veteran, indicate that they have witnessed the 
veteran ingest large amounts of medication such as Motrin, 
aspirin, and Tylenol in an effort to alleviate pain he 
experiences.  Additionally, a statement submitted from the 
veteran's wife states that she thinks his consumption of 
medication is tearing up his stomach and causes constant 
diarrhea.

A May 2000 letter from the veteran's private orthopedic 
physician, Thomas P. Regan, M.D., was received.  The 
physician advised that he had examined the veteran in May 
1998 and had been asked to give an opinion relative to some 
symptoms and difficulty the veteran was having at the present 
time.  He indicated that as far as difficulty with his 
stomach, it was not uncommon for people who have degenerative 
changes and require the use of anti-inflammatory medication 
to have difficulty with gastritis, which may require them to 
discontinue use of such medication to prevent further 
difficulty with their stomach. 

The veteran presented for a VA examination in January 2001 
with complaints of having developed diarrhea on a constant 
daily basis five years prior.  Additional complaints of the 
veteran were that his bowel movements were accompanied by 
cramping and abdominal discomfort apparently unrelated to 
meals or particular foods.  The veteran reported a moderately 
severe burning epigastric pain ongoing over the past year, 
which occurs on the average of three to four times a week an 
hour after eating a large meal lasting the entire day.  The 
examiner noted the veteran's contentions that taking his 
medications, which includes Motrin make the diarrhea worse, 
but the lack of medication did not totally ameliorate the 
problem either.  The examiner also noted that the veteran has 
not sought medical care, undergone x-rays or an endoscopy, 
and takes no medication for the burning epigastric pain.  The 
veteran reported gaining approximately 15 pounds in the past 
18 months.  An abdominal examination was negative.  The 
examiner provided a diagnosis of chronic reflux esophagitis.  
It was the examiner's opinion that "[I]t is not at least as 
likely as not that the stomach condition is related to his 
[service connected] conditions."

The Board recognizes that several lay statements have been 
presented from friends and family members that refer to the 
veteran's consumption of medication used to relieve pain 
caused by his service-connected disabilities.  In addition, 
the Board acknowledges the veteran's contention that his 
stomach condition is related to the medicine he takes for his 
service-connected disabilities.  However, with regard to the 
statements of his friends and family, as well as the 
veteran's own statements, they, as lay persons, are not 
qualified to offer any opinions regarding the diagnosis or 
etiology of the veteran's stomach condition.  Such a 
determination requires specialized medical knowledge or 
training and cannot be made by lay persons.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the Board finds 
that these opinions are not persuasive in relating the 
veteran's claimed stomach disorder to his service-connected 
disabilities.

The statement made by the veteran's orthopedic physician is 
set forth in general terms and does not provide a clear 
indication that the veteran actually has a stomach disorder 
as the result of his service-connected disabilities.  Indeed, 
all the physician indicated was that it was not uncommon for 
people who have degenerative changes and require the use of 
anti-inflammatory medication to have difficulty with 
gastritis that often times requires them to discontinue the 
use of the medication to prevent further difficulty.  In 
contrast, the Board finds the January 2001 opinion of the VA 
examiner to be more persuasive since it was provided in 
direct response to the question of whether or not the veteran 
had a stomach condition which was related to his service-
connected disorders and was supported by findings on 
examination.  The veteran's abdomen was negative on 
examination and it was noted that he had actually gained 
weight in the preceding 18 months and had not sought any 
medical care or treatment for his stomach complaints.  It was 
also observed that the cessation of medication did not 
totally ameliorate his problem.  While the VA examiner 
provided a diagnosis of chronic reflux esophagitis, he did 
not relate the veteran's condition to his service-connected 
disabilities.  Rather, the examiner specifically indicated 
that it was not likely that the veteran's stomach disorder 
was related to his service connected disabilities.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim that he has a stomach disorder 
that his related to a service-connected disability.  The 
Board has considered the benefit of the doubt rule, but in 
this case finds that there is not such a state of equipoise 
between the positive and negative evidence to permit a 
favorable determination on that basis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990).  In short, as there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a stomach condition as 
secondary to service-connected low back pain, arthritis of 
the knees and right hip pain is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

